DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected method of using Invention II, there being no allowable generic or linking claim.  Further, claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species C (redefined as Species C’ by Applicant), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/2022.
Applicant's election with traverse of device Invention I, Species A (A’ as redefined by Applicant) in the reply filed on 2/28/2022 is acknowledged.  The traversal is on the ground(s) that, with regard to the Invention Groups I and II, independent claim 17 of method(process) of using Invention II includes all features of independent claim 1 of device(product) Invention I; and thus, restriction is improper because they are directed to the same embodiment.  This is not found persuasive because the Restriction Requirement between Invention Groups I & II is between different categories of invention, i.e. product and process of using.  Because the process of using recites limitations, i.e. timing requirements, not inherent to the product as claimed, the product as claimed can be used in a materially different process of using, and the Restriction Requirement is proper.  With regard to the Species Restriction definitions discussed by the Applicant in the reply, the Examiner concurs that Fig. 2 depicting HEMT 122 is common to all Species, and the Species A’, B’, & C’ as defined by the Applicant reflect the intent of the Election of Species Requirement.
The requirement is still deemed proper and is therefore made FINAL.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  HEMT PROTECTION DEVICE

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10, 13, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzer (US PGPub 2016/0049786), evidenced by Pendharkar (US PGPub 2016/0247795), in view of Song (US PGPub 2021/0175226).
Regarding claim 1, Kinzer discloses in Figs. 1 & 3B (para. [0031] & [0037]:  HEMT 110 is the device being protected by the overvoltage protection circuit 105, 110 and 105 connected in parallel to source and drain terminals; Fig. 3B depicts 110 and 105, the balance of the circuit aside from 110 being 105), 
a drain terminal (Drain, Fig. 3B), a first control terminal (Gate terminal coupled to gate electrode 115 of device 110), and a source terminal (Source terminal coupled to source electrode 120 of device 110, as more clearly labeled in Figs. 5 & 6; for further distinction between circuit terminals and device electrodes, see Pendharkar, Figs. 1 & 8, which respectively illustrate Gate/Source/Drain circuit terminals and Gate818/Source820/Drain822 HEMT electrodes); 
a first high electron mobility transistor (110, para. [0031] & [0037]) including: 
a first drain electrode (125, para. [0031]) coupled to the drain terminal; 
a first gate electrode (115, para. [0031]) coupled to the first control terminal; and 
a first source electrode (120, para. [0031]) coupled to the source terminal; 
a second high electron mobility transistor (320, para. [0041]; para. [0037], [0039], & [0058]:  OVP diodes and transistors are suitably 2DEG devices, i.e. HEMT integrated on the same die with power HEMT 110) including: 
a second drain electrode (electrodes as per description of 110 above);
a second gate electrode; and 
a second source electrode coupled to the source terminal; and 
a first resistor (Gate-to-Source resistor of HEMT 320, para. [0041-0042]) including: 
a first electrode coupled to the second source electrode; and 
a second electrode coupled to the second gate electrode.
Kinzer appears not to explicitly disclose that the second drain electrode is coupled to the drain terminal (Kinzer Fig. 3B, para. [0041-0042]:  transistor 320 provides signal OVP/330 to clamp transistor 110 means incompletely specified).
Song discloses in Figs. 6A-B, a voltage clamp comprising a similar gate-to-source resistor-coupled FET 100a with drain and source coupled between drain terminal VDD and source terminal VSS to protect circuit devices 200 (para. [0111-0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gate-to-source resistor-coupled FET as the current sink/voltage clamp connected between the drain terminal and source terminal as in Song, in Kinzer to protect the power HEMT, this separating the protection device control and simplifying the power HEMT configuration.  In so doing, the second drain electrode is coupled to the drain terminal.
Regarding claim 2, Kinzer as combined therein discloses that the second high electron mobility transistor is an enhancement-mode transistor (in both Kinzer and Song, the gate-to-source resistor-connected transistor turns on when the gate is pulled high).
Regarding claim 3, Kinzer as combined appears not to explicitly disclose that the second high electron mobility transistor occupies at most 49% of a combined active area of the first high electron mobility transistor and the second high electron mobility transistor.  There is no evidence showing the criticality of the claimed device active area ratio.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the active area of each of the power transistor and the clamp transistor, the active area of each being a result effective variable directly related to the current carrying capacity of each device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Kinzer as combined appears not to explicitly disclose that the first high electron mobility transistor has a first gate-to-source length, the second high electron mobility transistor has a second gate-to-source length, and the second gate-to-source length is in a range from 0.7 times to 1.3 times the first gate-to-source length. There is no evidence showing the criticality of the claimed gate-to-source length.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the gate-to-source length of the transistors, the gate-to-source length of the transistors being a result effective variable affecting transistor parameters such as threshold voltage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 8 and 9, Kinzer as combined appears not to explicitly disclose that a resistance of the first resistor is at least 110 ohms or at most 9 megaohms.  There is no evidence showing the criticality of the claimed resistance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the gate-to-source resistance of the clamp transistor, the gate-to-source resistance of the clamp transistor being a result effective variable directly related to the RC constant and signal response of the clamp control circuit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Kinzer therein discloses that the first high electron mobility transistor, the second high electron mobility transistor, and the first resistor are parts of a same die (para. [0058-0059]).
Regarding claim 13, Kinzer as combined therein discloses that the second high electron mobility transistor is a normally-off transistor (in both Kinzer and Song, the gate-to-source resistor-connected transistor turns on when the gate is pulled high).
Regarding claim 15, Kinzer as combined appears not to explicitly disclose that the first high electron mobility transistor has a first gate-to-source length, the second high electron mobility transistor has a second gate-to-source length, and the second gate-to-source length is less than the first gate-to-source length. There is no evidence showing the criticality of the claimed gate-to-source length.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the gate-to-source length of the transistors, the gate-to-source length of the transistors being a result effective variable affecting transistor parameters such as threshold voltage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 21, Kinzer discloses in Figs. 1 & 3B (para. [0031] & [0037]:  HEMT 110 is the device being protected by the overvoltage protection circuit 105, 110 and 105 connected in parallel to source and drain terminals; Fig. 3B depicts 110 and 105, the balance of the circuit aside from 110 being 105), 
a drain terminal (Drain, Fig. 3B), a first control terminal (Gate terminal coupled to gate electrode 115 of device 110), and a source terminal (Source terminal coupled to source electrode 120 of device 110, as more clearly labeled in Figs. 5 & 6; for further distinction between circuit terminals and device electrodes, see Pendharkar, Figs. 1 & 8, which respectively illustrate Gate/Source/Drain circuit terminals and Gate818/Source820/Drain822 HEMT electrodes); 
a first high electron mobility transistor (110, para. [0031] & [0037]) including: 
a first drain electrode (125, para. [0031]) coupled to the drain terminal; 
a first gate electrode (115, para. [0031]) coupled to the first control terminal; and 
a first source electrode (120, para. [0031]) coupled to the source terminal; 
a second high electron mobility transistor (320, para. [0041]; para. [0037], [0039], & [0058]:  OVP diodes and transistors are suitably 2DEG devices, i.e. HEMT integrated on the same die with power HEMT 110) including: 
a second drain electrode (electrodes as per description of 110 above);
a second gate electrode; and 
a second source electrode coupled to the source terminal; and 
a first resistor (Gate-to-Source resistor of HEMT 320, para. [0041-0042]) including: 
a first electrode electrically connected to the source terminal; and 
a second electrode electrically connected to the second gate electrode.
Kinzer appears not to explicitly disclose that the second drain electrode is coupled to the drain terminal (Kinzer Fig. 3B, para. [0041-0042]:  transistor 320 provides signal OVP/330 to clamp transistor 110 means incompletely specified).
Song discloses in Figs. 6A-B, a voltage clamp comprising a similar gate-to-source resistor-coupled FET 100a with drain and source coupled between drain terminal VDD and source terminal VSS to protect circuit devices 200 (para. [0111-0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gate-to-source resistor-coupled FET as the current sink/voltage clamp connected between the drain terminal and source terminal as in Song, in Kinzer to protect the power HEMT, this separating the protection device control and simplifying the power HEMT configuration.  In so doing, the second drain electrode is coupled to the drain terminal.
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzer, in view of Song, and further in view of  Pendharkar.
Regarding claim 4, Kinzer as combined appears not to explicitly disclose a gate runner, wherein the gate runner is electrically connected to the first gate electrode and the first control terminal, and the second gate electrode is not electrically connected to the gate runner.
Pendharkar discloses in Fig. 8 and para. [0054], a metal gate runner (826) ohmically connected to the gate electrode (818) to improve electrical performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gate runner of Pendharkar in Kinzer as combined to improve electrical performance.  In so doing, there is a gate runner, wherein the gate runner is electrically connected to the first gate electrode and the first control terminal, and the second gate electrode is not electrically connected to the gate runner (the first and second gate electrodes are not conductively connected).
Regarding claim 14, Kinzer as combined appears not to explicitly disclose that the first high electron mobility transistor is a normally-off transistor. 
Pendharkar discloses that a power HEMT may comprise either an enhancement (normally-off, para. [0050]) or a depletion mode transistor (para. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a normally-off transistor as the power transistor, this being a matter of simple design choice.  In so doing, the first high electron mobility transistor is a normally-off transistor.
Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzer, in view of Song and Pendharkar, and further in view of Bahl (US PGPub 2019/0199084).
Regarding claim 5, Kinzer as combined appears not to explicitly disclose a gate interconnect, wherein the gate interconnect is coupled between the second electrode of the first resistor and the second gate electrode of the second high electron mobility.
Bahl discloses in Fig. 4 and para. [0030], a lateral FET comprising individual gate legs providing an arbitrary number of parallel FETs with conductively separate gate nodes (e.g. 120a, 120b, 120c) interleaved in a composite active area, including interconnects electrically connecting respective gate electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composite active area of interleaved parallel legs for the power and clamp HEMTs, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, there is a gate interconnect, wherein the gate interconnect is coupled between the second electrode of the first resistor and the second gate electrode of the second high electron mobility.
Regarding claim 16, Kinzer as combined appears not to explicitly disclose a channel layer; and a barrier layer overlying the channel layer, wherein the first drain electrode, the first source electrode, the second drain electrode, and the second source electrode extend at least partly through a thickness of the barrier layer and overlie the channel layer, and the first gate electrode and the second gate electrode overlie the channel layer and the barrier layer.
Pendharkar discloses in Fig. 8 and para. [0054-0055], an enhancement-mode HEMT comprising a channel layer (810) and a barrier layer (812) overlying the channel layer, wherein the drain electrode (822) and the source electrode (820 extend at least partly through a thickness of the barrier layer and overlie the channel layer, and the gate electrode (818) overlies the channel layer and the barrier layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the HEMT structure in Pendharkar in Kinzer as combined, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, there is a channel layer; and a barrier layer overlying the channel layer, wherein the first drain electrode and the first source electrode extend at least partly through a thickness of the barrier layer and overlie the channel layer, and the first gate electrode overlies the channel layer and the barrier layer.
Kinzer as combined appears not to explicitly disclose that the second drain electrode and the second source electrode extend at least partly through a thickness of the barrier layer and overlie the channel layer, and the second gate electrode overlies the channel layer and the barrier layer.
Bahl discloses in Fig. 4 and para. [0030], a lateral FET comprising individual gate legs providing an arbitrary number of parallel FETs with conductively separate gate nodes (e.g. 120a, 120b, 120c) interleaved in a composite active area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composite active area of interleaved parallel legs for the power and clamp HEMTs, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the second HEMT is interleaved with the first HEMT, and the second drain electrode and the second source electrode extend at least partly through a thickness of the barrier layer and overlie the channel layer, and the second gate electrode overlies the channel layer and the barrier layer.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzer, in view of Song, and further in view of Pendharkar and Bahl (US PGPub 2019/0199084).
Regarding claim 11, Kinzer therein discloses that that the second high electron mobility transistor is an enhancement-mode transistor (in both Kinzer and Song, the gate-to-source resistor-connected transistor turns on when the gate is pulled high).
Kinzer as combined appears not to explicitly disclose that the first high electron mobility transistor has a first gate-to-source length, the second high electron mobility transistor has a second gate-to-source length, and the second gate-to-source length is in a range from 0.7 times to 1.3 times the first gate-to-source length. There is no evidence showing the criticality of the claimed gate-to-source length.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the gate-to-source length of the transistors, the gate-to-source length of the transistors being a result effective variable affecting transistor parameters such as threshold voltage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Kinzer as combined appears not to explicitly disclose that a resistance of the first resistor is in a rage from 110 ohms to 900 kohms.  There is no evidence showing the criticality of the claimed resistance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the gate-to-source resistance of the clamp transistor, the gate-to-source resistance of the clamp transistor being a result effective variable directly related to the RC constant and signal response of the clamp control circuit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Kinzer as combined appears not to explicitly disclose that the second high electron mobility transistor occupies an area that is in a range from 11% to 30% of a combined active area of the first high electron mobility transistor and the second high electron mobility transistor
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the active area of each of the power transistor and the clamp transistor, the active area of each being a result effective variable directly related to the current carrying capacity of each device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Kinzer as combined appears not to explicitly disclose that the first high electron mobility transistor is an enhancement-mode transistor. 
Pendharkar discloses that a power HEMT may comprise either an enhancement (normally-off, para. [0050]) or a depletion mode transistor (para. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a normally-off transistor as the power transistor, this being a matter of simple design choice.  In so doing, the first high electron mobility transistor is a normally-off transistor. 
Kinzer as combined appears not to explicitly disclose a gate runner and gate structure including the first gate electrode electrically connected to the gate runner, and the second gate electrode is not electrically connected to the gate runner.
Pendharkar discloses in Fig. 8 and para. [0054], a metal gate runner (826) ohmically connected to the gate electrode (818) to improve electrical performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gate runner of Pendharkar in Kinzer as combined to improve electrical performance.  In so doing, there is a gate runner and gate structure including the first gate electrode electrically connected to the gate runner, and the second gate electrode is not electrically connected to the gate runner (the first and second gate electrodes are not conductively connected).
Kinzer as combined appears not to explicitly disclose that the gate structure includes a plurality of gate structures.
Bahl discloses in Fig. 4 and para. [0030], a lateral FET comprising individual gate legs providing an arbitrary number of parallel FETs with conductively separate gate nodes (e.g. 120a, 120b, 120c) interleaved in a composite active area, including interconnects electrically connecting respective gate electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composite active area of interleaved parallel legs for the power and clamp HEMTs, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the gate structure includes a plurality of gate structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/
Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891